Citation Nr: 1045083	
Decision Date: 12/02/10    Archive Date: 12/10/10

DOCKET NO.  07-03 279A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for a lung disorder, to 
include as due to asbestos exposure.

2.  Entitlement to service connection for a heart disorder, to 
include coronary artery disease.

3.  Entitlement to service connection for a central nervous 
system disorder.

4.  Entitlement to service connection for an acquired psychiatric 
disability, to include post-traumatic stress disorder (PTSD).

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for a digestive disorder.

7.  Entitlement to service connection for a prostate disorder.

8.  Entitlement to service connection for a rash.

REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Navy from 
April 1960 to March 1964.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating decision by the Huntington, 
West Virginia Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The Veteran has presented personal testimony during hearings 
before a Decision Review Officer (DRO) at the RO and before 
undersigned Veterans Law Judge. Transcripts of the hearings are 
of record.

In August 2008 the Board remanded the claims for further 
development.

The Board notes that, in the December 2005 rating decision, the 
RO denied service connection for PTSD.  The RO has continued to 
characterize this claim as entitlement to service connection for 
PTSD.  However, review of the claims file reflects that the 
Veteran has been diagnosed with other psychiatric disabilities, 
including panic disorder and anxiety disorder.  Given the 
diagnoses of record, the Board has recharacterized this issue on 
appeal as entitlement to service connection for an acquired 
psychiatric disability, to include PTSD.  See Clemons v. 
Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health 
disability claim includes any mental disability that may 
reasonably be encompassed by the claimant's description of the 
claim, reported symptoms, and the other information of record).

The issues of entitlement to service connection for an acquired 
psychiatric disorder is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  In a February 2010 letter, the Veteran indicated that he did 
not wish to pursue the issues of service connection for a heart 
disorder (coronary artery disease), hypertension, a central 
nervous system disorder, a skin rash, or a prostate disorder.

3.  Persuasive evidence of record indicates that the Veteran's 
respiratory disorder was caused by his active service.

4.  Persuasive evidence of record indicates that the Veteran's 
digestive disorder was not caused or aggravated by his active 
service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by the 
Veteran concerning the matter of entitlement to service 
connection for a heart disorder (coronary artery disease) have 
been met and that appeal is dismissed.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).

2.  The criteria for withdrawal of a Substantive Appeal by the 
Veteran concerning the matter of entitlement to service 
connection for a central nervous system disorder have been met 
and that appeal is dismissed.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).

3.  The criteria for withdrawal of a Substantive Appeal by the 
Veteran concerning the matter of entitlement to service 
connection for hypertension have been met and that appeal is 
dismissed.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 
C.F.R. §§ 20.202, 20.204 (2010).

4.  The criteria for withdrawal of a Substantive Appeal by the 
Veteran concerning the matter of entitlement to service 
connection for a prostate disorder have been met and that appeal 
is dismissed.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 
C.F.R. §§ 20.202, 20.204 (2010).

5.  The criteria for withdrawal of a Substantive Appeal by the 
Veteran concerning the matter of entitlement to service 
connection for a rash have been met and that appeal is dismissed.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2010).

6.  A respiratory disability was incurred during active duty 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.303, 3.307, 3.309 (2010).

7.  A digestive disorder was not incurred during or aggravated by 
active duty service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Claims

Under 38 U.S.C.A. § 7105 (West 2002 & Supp. 2010), the Board may 
dismiss any appeal which fails to allege specific error of fact 
or law in the determination being appealed.  A substantive appeal 
may be withdrawn on the record during a hearing, and at any time 
before the Board promulgates a decision.  See 38 C.F.R. §§ 
20.202, 20.204 (2010).  Withdrawal may be made by the Veteran or 
by his or her authorized representative.  See 38 C.F.R. § 20.204 
(2010).

In a letter dated February 2, 2010, the Veteran requested 
withdrawal of the appeal as to service connection for a heart 
disorder (coronary artery disease), central nervous system 
disorder, hypertension, prostate disorder, and rash.  Hence, 
there remain no allegations of errors of fact or law for 
appellate consideration with respect to those claims.  
Accordingly, the Board does not have jurisdiction to review the 
appeal as to issues of entitlement to service connection for a 
heart disorder, central nervous system disorder, hypertension, 
prostate disorder, and rash, and they must be dismissed.

Service Connection for a Lung Disorder and a Digestive Disorder

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  In 
this case, the Veteran's claims for service connection were 
received in May 2004.  Thereafter, he was notified of the 
provisions of the VCAA by the RO in correspondence dated in June 
2004, April 2005, and December 2008.  These letters notified the 
Veteran of VA's responsibilities in obtaining information to 
assist the Veteran in completing his claims, identified the 
Veteran's duties in obtaining information and evidence to 
substantiate his claims, and provided other pertinent information 
regarding the VCAA.  

Thereafter, the claims were reviewed and a supplemental statement 
of the case (SSOC) was issued in December 2009.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); 
Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 (Fed. Cir. 
2007).  The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008, removing the sentence in subsection 
(b)(1) stating that VA will request the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  Subsection (b)(3) was also added and notes that no duty 
to provide § 5103(a) notice arises "[u]pon receipt of a Notice 
of Disagreement" or when "as a matter of law, entitlement to 
the benefit claimed cannot be established."  See 73 Fed. Reg. 
23,353-23,356 (Apr. 30, 2008).

During the pendency of this appeal, the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), found that 
the VCAA notice requirements applied to all elements of a claim.  
Notice as to this matter was provided in December 2008.

The Veteran has been made aware of the information and evidence 
necessary to substantiate his claims and has been provided 
opportunities to submit such evidence.  A review of the claims 
file also shows that VA has conducted reasonable efforts to 
assist him in obtaining evidence necessary to substantiate his 
claims during the course of this appeal.  His service treatment 
records, all relevant VA and private treatment records pertaining 
to his claims have been obtained and associated with his claims 
file.  The Board notes the Veteran was provided with VA 
examinations in May 2009 and November 2009 to determine the 
nature and etiology of the Veteran's claimed disabilities. 

Furthermore, the Veteran has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  He has been notified of the evidence and information 
necessary to substantiate his claim, and he has been notified of 
VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  As a result of the development that has been 
undertaken, there is no reasonable possibility that further 
assistance will aid in substantiating his claims.

Laws and Regulations 

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303.  Service connection may be established for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on the 
basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or nexus 
between the current disability and any injury or disease during 
service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

For the showing of chronic disease in service, there are required 
a combination of manifestations sufficient to identify a disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word chronic.  Continuity of 
symptomatology is required only where the condition noted during 
service is not, in fact, shown to be chronic or when the 
diagnosis of chronicity may be legitimately questioned.  When the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b) (2010).

Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be determined 
as a question of fact.  The Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight of 
the "positive" evidence in favor of the claim is in relative 
balance with the weight of the "negative" evidence against the 
claim: the appellant prevails in either event.  However, if the 
weight of the evidence is against the appellant's claim, the 
claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Lung Disorder

Factual Background and Analysis

The Veteran claims he has a current respiratory disorder as a 
result of exposure to chemicals while painting in a confined area 
and exposure to asbestos while lagging pipe while serving in the 
Navy.  Service personnel records reflect that the Veteran served 
aboard the USS Haleakala (AE-25) as a fireman (FN), and as a 
boiler technician (BT).  He also served aboard the USS Markab 
(AR-23) as a BT.

Performance evaluations during this time indicate the Veteran 
assisted in the repair of the fire room and axillaries and later 
was in charge of maintenance and cleanliness of check level, and 
maintained and repaired boilers and associate machinery. 

Service treatment records (STR), including an April 1960 
enlistment physical examination report, an April 1964 separation 
physical examination report, and April 1966 enlistment 
examination for reserve duty report noted normal lungs and chest.  
Associated medical histories, fail to show any complaints or 
diagnosis of a chronic respiratory disorder.  In a January 1963 
STR, the Veteran complained of vomiting and a cough for two days, 
as well as a sore throat.  The examiner diagnosed an upper 
respiratory infection.  In a February 1963 STR, the Veteran again 
complained of a cold and sore throat.  

In a November 1965 private treatment record, the Veteran reported 
he developed a cold two days previously, and the examiner noted 
his lungs revealed scattered wheezes over both hilar areas.  The 
diagnosis was upper respiratory infection with bronchitis.  

In a December 1966 private treatment record, the examiner 
diagnosed an upper respiratory infection with cough.  In a 
December 1966 follow-up, the Veteran reported he has been 
slightly ill for six weeks with nasal and sinus congestion, cough 
and occasional wheezing.  The examiner noted lungs with scattered 
medium wheeze, and diagnosed bronchitis and post nasal drainage.  
The examiner reported the Veteran smoked less than one pack a day 
and advised he should stop smoking.  An X-ray report from that 
time noted a negative chest.  An August 1968 chest X-ray report 
noted a negative chest. 

Private treatment records indicate a diagnosis of bronchitis in 
March 1975, October 1976, and April 1977.

An October 1988 private X-ray report found calcific rounded 
densities in the hilar regions bilaterally and also in the left 
mid lung, with no pleural effusions.  The report noted findings 
are typical of prior granulomatous inflammation, compatible with 
coccidioidomucosis. 

Private treatment records indicate the Veteran was treated for 
bronchitis in June 1989, January 1990, November 1992, April 1999, 
June 2001, and April 2009. 

In an April 1997 private treatment record, the Veteran indicated 
he did not smoke.  

An X-ray report dated in November 2002 also noted granulomatous 
changes seen in the hilar regions and over the mid lung region on 
the left. 

A June 2003 private treatment record indicated a diagnosis of 
asthmatic bronchitis.  

An October 2003 X-ray report found calcified granulomas and 
fibrotic changes with no infiltrates or consolidations.

In an April 2006 letter, T. C. indicated he served with the 
Veteran upon the USS Haleakala munitions ship.  He reported that 
they worked in a somewhat confined area and often worked on the 
same equipment together.  He asserted that the Veteran worked 
hands on, operating and repairing the ships boilers and auxiliary 
equipment and that such work included lagging steam lines with 
asbestos insulation, painting equipment, and working in confined 
spaces such a boiler fire boxes and boiler airways. 

In an October 2004 VA progress note, the examiner noted that on a 
review of outside treatment records, the diagnoses included 
occupational lung disease.  The examiner commented that on 
objective examination, the lungs were clear.

In a June 2005 VA progress note, the Veteran complained of 
allergy problems with his chest which he has had for years, and 
some pain in the left lung with breathing and night time 
wheezing.  The examiner noted his symptoms were exactly like 
pervious presentations.  The examiner diagnosed allergies.  

An October 2008 X-ray report found calcified granulomas.

In an August 2009 statement, the Veteran reported that he worked 
for Pacific Gas and Electric Company in California, but he did 
not have intimate contact with asbestos that he experienced 
aboard the USS Haleakala.  He stated while during his work with 
PG&E he was trained in matters of safety and the company required 
he adhere to safety policy which included the use of proper 
safety attire.  The Veteran further reported that while he was in 
the Navy Reserves he helped dismantle a machine shop from one of 
the WWII battle ships which also exposed him to asbestos.  

During a May 2009 VA examination, the Veteran reported he has 
been treated intermittently with an Albuteral inhaler, cough 
medicine, and antibiotics, and that he uses the inhaler more 
frequently in the autumn and with pollens.  The Veteran gave a 
history of asthma with bronchitis two or three times per year, 
cough once or several times daily, occasional dyspnea, occasional 
chest pain.  An X-ray report found small stable nodule in the 
left mid lung, likely a granuloma.  A June 2009 CT scan report 
found evidence of old granulomatous disease.  A pulmonary 
function test found normal spirometry, lung volumes, and 
diffusing capacity with no post bronchodialator response.  The 
examiner noted it would be mere speculation as to whether his 
bronchial condition is allergic bronchitis or recurrent 
bronchitis since his exposure to carbon tetrachloride in the 
Navy.  The examiner noted no evidence of asbestosis. 

In an August 2009 addendum, the examiner stated it is at least as 
likely as not that his bronchitis, in the absence of cigarette 
smoking, is otherwise related to his period of military service.  

As an initial matter, the Board finds that the Veteran is 
competent to describe trouble breathing and observable symptoms 
related to his respiratory disability.  See 38 C.F.R. 
§ 3.159(a)(2) (2009) (defining "competent lay evidence").  The 
Board also finds that his statements and complaints regarding 
recurring bronchitis are credible because they are generally 
consistent throughout the record.

Based on the evidence of record the Board finds that service 
connection for a respiratory disorder is warranted.  It has been 
stated by the May 2009 examiner that it is at least as likely as 
not that his bronchitis, in the absence of cigarette smoking, is 
otherwise related to his period of military service.  Present 
medical evidence confirms that the Veteran is suffering from a 
current respiratory disability to include recurrent bronchitis.  
Although the November 1965 private treatment record indicates the 
Veteran smoked less than a pack a day, and was advised to quit, 
there are no other findings that the Veteran continued smoking.  
In fact, in a 1997 VA progress note, the Veteran specifically 
denied smoking. 

In conclusion, service connection is awarded.  The evidence of 
record shows that the Veteran was treated for a respiratory 
problem in service, that he currently has a diagnosis of a 
respiratory disorder, and that the Veteran is credible and 
competent to state that he has had ongoing respiratory problems 
including recurrent bronchitis since service.  As such, the Board 
finds that the requirements for service connection for service 
connection for a respiratory disorder have been met.

Digestive Disorder

Factual Background and Analysis

The Veteran claims he has a current digestive disorder as a 
result of exposure to chemicals while painting in a confined area 
and exposure to asbestos while lagging pipe while serving on a 
ship in the Navy. 

Service treatment records (STR), including an April 1960 
enlistment physical examination report, an April 1964 separation 
physical examination report, and April 1966 enlistment 
examination for reserve duty report fail to show any complaints 
or diagnosis of a chronic digestive disorder. 

A December 1968 private esophogram and upper GI series found 
hypopharynx and esophagus were normal with no evidence of hiatal 
hernia, and negative stomach and duodenum.  

In a February 1991 private treatment record, the Veteran was 
diagnosed with reflux. 

November 1992 private testing found a moderate hiatal hernia with 
a Schatzki's ring.  January and July 1993 private treatment 
records, included the diagnosis of hiatal hernia and Schatzki's 
ring.  Private treatment records dated from July 1993 to November 
2000 indicate continued treatment for a hiatal hernia and reflux.  

May 2001 to October 2002 private treatment records indicate a 
diagnosis and treatment of gastroesophageal reflux disease 
(GERD). 

A May 2005 VA upper GI series found focal cricopharyngeal 
hypertrophy with indentation of the posteriors aspect of the 
proximal portion of the esophagus.  The test also found a small 
sliding-type hiatal hernia.  No significant reflux was seen, and 
the irregular distal esophageal mucosa suggested mild focal 
esophagitis.   

VA progress notes dated thru December 2006 indicate treatment for 
GERD. 

During a November 2009 VA examination, the Veteran stated that 
almost all of the GERD resolved after he stopped drinking 5 cups 
of coffee daily and that he only filed for compensation after he 
lost his category 8 status.  The examiner stated there is no 
documentation of digestive issues in service, and opined that his 
digestive disorder is not caused by or a result of his military 
service.  The examiner further opined that his digestive disorder 
was not caused by panic attacks. 

Based upon the evidence of record, the Board finds that a 
digestive disorder is not shown to have developed as a result of 
an established event, injury, or disease during active service.  
Evidence of a diagnosis of a chronic digestive disorder is first 
shown in 1991, more than 25 years after separation from active 
service.  The Board also notes that the passage of many years 
between discharge from active service and the medical 
documentation of a claimed disability is a factor that tends to 
weigh against a claim for service connection.  See Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 
Vet. App. 365 (1992).  Significantly, the record also includes no 
competent medical opinion establishing a nexus or medical 
relationship between a current digestive disorder diagnosed post-
service and events during the Veteran's active service or claimed 
psychiatric disability.  Neither the Veteran nor his 
representative have presented, identified, or alluded to the 
existence of, any such opinion.  In fact, during the November 
2009 VA examination, the Veteran stated that his digestive 
problems ceased after he stopped drinking five cups of coffee a 
day.  Consequently, the Board finds that entitlement to service 
connection for a digestive disorder is not warranted.

The Board has carefully considered the Veteran's statements 
regarding his digestive disorder.  While the Board does not doubt 
the sincerity of his belief that his digestive disorder is the 
result of his active service this claim turns on a medical 
matter.  Though the Veteran may be competent to testify as to the 
sensory perceptions of his current disorder, questions of medical 
diagnosis and causation are within the province of medical 
professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  Lay persons are limited to attesting to factual matters 
of which they have first-hand knowledge, e.g., experiencing pain 
in service, reporting to sick call, being placed on limited duty, 
and undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  As a layperson without the 
appropriate medical training or expertise, the Veteran is not 
competent to render a probative opinion on such a medical matter.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen 
v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge").  Hence, the submitted assertions in this regard do 
not constitute persuasive evidence in support of the claim for 
service connection.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either event, 
or whether a preponderance of the evidence is against the claim 
in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).  The preponderance of the evidence is against the 
Veteran's claim.


ORDER

Entitlement to service connection for a lung disorder, to include 
as due to asbestos exposure, is allowed.

Entitlement to service connection for a heart disorder, to 
include coronary artery disease, is dismissed.

Entitlement to service connection for a central nervous system 
disorder is dismissed.

Entitlement to service connection for hypertension is dismissed.

Entitlement to service connection for a digestive disorder is 
denied.

Entitlement to service connection for a prostate disorder is 
dismissed.

Entitlement to service connection for a rash is dismissed.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) are applicable to this 
appeal.  

Service treatment records (STR), including an April 1960 
enlistment physical examination report, an April 1964 separation 
physical examination report, and April 1966 enlistment 
examination for reserve duty report as well as associated medical 
histories, fail to show any complaints or diagnosis of a 
psychiatric disorder.  

In a December 1972 private treatment record, the Veteran 
complained of episodes of sleep paralysis for a number of years.  
He indicated he also had very vivid nightmares and bad dreams in 
which he sees snakes in bed with him.  

An October 1974 private treatment record was to the effect that 
the Veteran stated he had nerve problems for 10 years. 

In a June 1978 VA treatment record, the Veteran was diagnosed 
with anxiety neurosis. 

Ongoing private and VA medical records note treatment for several 
psychiatric disorders, including anxiety, panic attacks, 
depression, and a dysthymic disorder.

In an April 2005 VA progress note, the Veteran reported he first 
started experiencing panic attacks in service when he was forced 
to work in a closed-in environment with poor ventilation that led 
to an illness.  He stated after getting leave to deal with his 
illness, he learned his father had terminal lung cancer and his 
family home was destroyed due to flooding.  He reported when he 
returned to the ship, he ran into trouble with a Chief Petty 
Officer who would become intoxicated and molest younger enlisted 
men.  The examiner diagnosed anxiety disorder, with mixed 
features of depression and anxiety.  The examiner further 
reported the Veteran was a poor historian.  

In an October 2005 VA progress note, the Veteran complained of 
panic attacks for over 40 years.  He indicated that in 1967 or 
1968 he developed sleep paralysis and that he has had a problem 
with his "nerves" since he had to paint inside a "boiler box" 
while in the military.  He reported he had panic attacks and 
under a work situation they would occur daily.  The Veteran 
stated that he is still bothered by the men reporting sexual 
abuse to him by one of the sergeants and his inability to 
properly address the issue as a supervisor.  The examiner 
diagnosed anxiety disorder. 

In a March 2006 letter, the Veteran reported that while in 
service he discovered that the Chief was molesting members of his 
command.  He indicated he panicked, and ran, and that it was the 
beginning of a lifetime of panic attacks.  He stated it was 
traumatic as he was ashamed of the way he handled the situation. 

VA treatment records dated thru September 2006 indicate ongoing 
treatment for anxiety and depression.  

In a letter dated in February 2008, V. R., LCSW, stated that it 
was her clinical opinion that the Veteran's anxiety, 
hallucinations, nightmares, ongoing depression, feelings of 
hopeless and helplessness, feelings of inadequacy, the strained 
relationship with his wife and family were directly related to 
his traumatic experiences during his Navy service.  

In a November 2009 VA examination report, the psychologists 
stated that the stressor reported by the Veteran did not meet the 
stressor criteria for PTSD.  The examiners stated that while the 
Veteran described some anxiety related to an incident that 
occurred in the military, this anxiety alone did not meet 
diagnostic criteria for a disorder.  When the anxiety related to 
this incident was considered in conjunction with anxiety related 
to other issues, symptoms meet the diagnostic criteria for an 
anxiety disorder.  It was further noted that the medical records 
indicate that the Veteran has not reported the incident that 
occurred in the military as a significant source of distress 
during any past mental health encounter, but has reported anxiety 
related to experiences that are not related to military service.  
The examiners indicated that what occurred during military 
service is not assessed to be a stressor from which any mental 
disorder, including PTSD, could have arisen. 

Despite the fact that the VA examiner determined that the Veteran 
does not meet the criteria for PTSD, the examiners did note that 
the anxiety caused by the Veteran's claimed in-service stressor 
combined with the anxiety created by other issues meet the 
diagnostic criteria for an anxiety disorder.  Although the 
Veteran's claims of an in-service sexual assault cannot be 
verified, the Board accepts that the Veteran was required to work 
in a small, unventilated fire-room as a verified stressor.  

In light of the foregoing, the Board finds that a VA examination 
is necessary to obtain a medical opinion which clearly addresses 
the question of whether the Veteran's current psychiatric 
disorder was aggravated or due to his active service to include a 
verified stressor of painting a small fire-room.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran 
and obtain the names and addresses of all 
medical care providers, VA and non-VA, who 
treated the Veteran for his psychiatric 
disability.  After the Veteran has signed 
the appropriate releases, those records 
should be obtained and associated with the 
claims folder.  All attempts to procure 
records should be documented in the file.  
If the AMC/RO cannot obtain records 
identified by the Veteran, a notation to 
that effect should be inserted in the 
file.  The Veteran and his representative 
are to be notified of unsuccessful efforts 
in this regard, in order to allow the 
Veteran the opportunity to obtain and 
submit those records for VA review.

2.  The Veteran's claims file should be 
returned to the November 2009 VA examining 
psychologists, if available, for an 
opinion as to whether the Veteran's 
current psychiatric disorder is related to 
his military service, and if his 
psychiatric disorder is determined to have 
preexisted service, the examiner should 
also address the issue of whether his 
condition was aggravated by service.  The 
examiners must specifically address the 
verified in-service stressor of painting a 
small boiler fire room and it's relation 
to any diagnosed psychiatric disorder. 

If the November 2009 VA examiners are 
unavailable, schedule another VA 
examination of the Veteran, and request 
the VA psychologist or psychiatrist to 
offer an opinion as to whether the 
Veteran's current psychiatric disorder is 
related to his military service to include 
a verified stressor of painting a small 
fire-room, and if his psychiatric disorder 
is determined to have preexisted service, 
the examiner must also address the issue 
of whether his condition was aggravated by 
service.  Prior to the examination, the 
claims folder must be made available to 
the psychiatrist or psychologist for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
physician.

All indicated tests and studies are to be 
performed.  Opinions should be provided 
based on the results of examination, a 
review of the medical evidence of record, 
and sound medical principles.  

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent must be associated 
with the claims folder.  The Veteran is to 
be advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

4.  After ensuring that the development is 
complete, the RO should re-adjudicate the 
claim.  If not fully granted, issue a 
supplemental statement of the case before 
returning the claims to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


